Matter of Dennis S. v Tanya P. (2017 NY Slip Op 00419)





Matter of Dennis S. v Tanya P.


2017 NY Slip Op 00419


Decided on January 19, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 19, 2017

Friedman, J.P., Renwick, Richter, Moskowitz, Kapnick, JJ.


2821

[*1]In re Dennis S., Petitioner-Respondent,
vTanya P., Respondent-Appellant.


Leslie S. Lowenstein, Woodmere, for appellant.

Order, Family Court, Bronx County (Bonnie Cohen-Gallet, Referee), entered on or about May 30, 2014, which, upon a finding that respondent had committed acts constituting numerous family offenses, granted petitioner a one-year order of protection against respondent, unanimously affirmed, without costs.
A fair preponderance of the evidence included in the appellate record supports the court's finding that respondent committed acts constituting the family offense of attempted assault in the third degree (see Penal Law §§ 110.00/120.00). There is no basis to disturb the court's credibility determinations (see e.g. Matter of Marisela N. v Lacy M.S., 101 AD3d 425 [1st Dept 2012]).
We do not address whether respondent's actions constitute any further family offenses, in light of the incomplete record on appeal.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 19, 2017
CLERK